DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Cai et al. (WO 2017050086 A1, hereinafter “Cai”)
Nammi et al. (US 20160301455 A1, hereinafter “Nammi”)
Gao et al. (US 20200119850 A1, hereinafter “Gao”)
Kim (US 20080232503 A1, hereinafter “Kim”)
Doron et al. (US 20110069773 A1, hereinafter “Doron”)
Hao et al. (US 20200145075 A1, hereinafter “Hao”)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”) in view of Doron et al. (US 20110069773 A1, hereinafter “Doron”) and in view of Hao et al. (US 20200145075 A1, hereinafter “Hao”).
Regarding claims 1, 9 and 17:
Cai teaches a channel measurement indication method (Abstract, [0001], [0003] [00017]-[0021], [0067], and [0415]-[0420], where Cai teaches method, apparatus/device and computer program with memory and processor for acquiring channel parameter configuration), comprising:
receiving, by a terminal device, information indicating a frequency band granularity on which channel measurement is based, wherein the frequency band granularity is associated with a precoding matrix (Cai [0021]-[0024], [0047]-[0050], [0052]-[0055], claims 8 and 11, where Cai discloses a terminal device for obtaining channel parameter and frequency domain granularity parameter/measurement for the channel state reference signal CSI-RS which contains information indicating frequency band granularity); and
determining, by the terminal device, the frequency band granularity based on the information, (Cai [0021], [0052]-[0054], [0153]-[0158], [0165]claims 8, 10 and 12, where Cai discloses the binding granularity of the base station configuration is fixed unchanged and the frequency band granularity is based on the CSI-RS which contains information indicating frequency granularity and the granularity depends on or corresponds to the appropriate precoding matrix ).
Performing, by the terminal device, channel measurement using the pilot frequency of the CSI-RS based on the precoding information of the frequency having the frequency band granularity (Cai [0010]-[0013]).
	Cai fails to explicitly teach performing, by the terminal device, the channel measurement on a frequency band  having the frequency band granularity based on a plurality of different precoding matrices and the one frequency band granularity.
However, Doron in the same line of endeavor, teaches performing channel estimation at a receiver (terminal) by averaging channel matrices corresponding to precoding matrices and the best precoding matrix for the wide band is selected (Doron [0035], [0054], [0058]-[0066], figs. 5-7).
	Therefore, taking the teachings of Cai and Doron as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to calculate a channel matrix by averaging the precoding matrix of each sub-band or sub-channel and selecting the best precoding matrix, in order to maximize the channel capacity such as throughput and/or increase channel efficiency such as the quality of the channel.
Cai in view of Doron fail to teach wherein two consecutive frequency band granularity are associated with different precoding matrix.
However, Hao teaches a channel state information feedback for semi-open-loop and open-loop schemes wherein precoder cycling granularity is used and the precoder cycling granularity value may correspond to a cycling granularity of precoders or a number of resource blocks (RBs) for which different precoders (e.g., precoding matrices) are the same. For instance, in RBG-level precoder cycling, two precoders may be used for a transmission, with one precoder used in, for example, odd-indexed RBs and another precoder used in even-indexed RBs. Accordingly, the precoder cycling granularity value may indicate a number of RBs for which a same precoder is used in precoder cycling over resources (Hao [0015], [0035],  [0064], [0096], [0107]).
	Therefore, taking the teachings of Cai Doron and Hao as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use tow frequency band granularity that are associated with two different precoding matrices, in order to improve feedback and overall communication.

Regarding claims 2, 10 and 18:
Cai in view of Doron  and in view of Hao teaches wherein the method further comprises:
performing, by the terminal device, the channel measurement on a measurement bandwidth based on the frequency band granularity, the measurement bandwidth comprising bandwidth for feeding back channel state information (CSI) (Cai [0021]-[0024], [0047]-[0052], claims 8-12).
Regarding claims 3, 11 and 19:
Cai in view of Doron  and in view of Hao teaches wherein the bandwidth for feeding back CSI comprises at least a portion of a bandwidth for transmitting a reference signal (CSI) (Cai [0021]-[0024], [0047]-[0052], claims 8-12). 

Regarding claims 4, 12 and 20:
Cai in view of Doron  and in view of Hao teaches wherein the frequency band granularity comprises a bandwidth size of a precoding resource block group (PRG) (Cai [0008], [0130], [0135], [0195]; Hao [0005], claim 28).  
Regarding claims 6 and 14:
Cai in view of Doron  and in view of Hao teaches all the limitations of this claim except wherein the performing, by the terminal device, the channel measurement on the measurement bandwidth based on the frequency band granularity comprises:
using, by the terminal device, the frequency band granularity as a precoder cycling granularity, and performing the channel measurement on the measurement bandwidth based on a transmission scheme of a precoder cycling (Hao [0015], [0035],  [0064], [0096], [0107], figs. 3, 12-14).
Regarding claims 7 and 15:
Cai in view of Doron  and in view of Hao and in view of Gao teaches wherein the information is carried in any one of the following signaling: a radio resource control (RRC) message, a Media Access Control (MAC)-control element (CE), or a downlink control information (DCI) (Hao [0013]

Regarding claims 8 and 16:
Cai in view of Doron  and in view of Hao teaches wherein precoding matrices, corresponding to any two adjacent frequency bands having a same frequency band granularity, are different (Hao [0015], [0035],  [0064], [0096], [0107]).

Regarding claims 23 and 24:
Cai in view of Doron  and in view of Hao teaches further comprising;
performing, by the terminal device, precoding on a channel matrix of the frequency band granularity based on the precoding matrix (Doron [0022]-[0023], [0028]); and
obtaining, by the terminal device, an equivalent channel matrix of the frequency band granularity (Doron [0022]-[0023, [0028]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”) in view of Doron et al. (US 20110069773 A1, hereinafter “Doron”), in view of Hao et al. (US 20200145075 A1, hereinafter “Hao”) and in view of Nammi et al. (US 20160301455 A1, hereinafter “Nammi”).

Regarding claim 21 and 22:
Cai in view of Doron  and in view of Hao teaches all the limitations of these claims except wherein a one-to-one correspondence between a plurality of precoding matrices and a plurality of indices are stored in the pre-defined codebook, and wherein the one-to-one correspondence between the plurality of precoding matrices and plurality of indices are pre-defined by the network device and notified to the terminal device in advance using signaling.
However, Nammi in the same line of endeavor teaches creating a mapping rule or mapping table that give the original codebook and the restricted codebook, provide a one-to-one mapping of the signaled index and the precoding matrix/vector in the original (unrestricted) codebook and transmitting the codebook subset restriction to the user equipment (Nammi [0070], [0080], [0106]-[0107]).
Therefore, taking the teachings of Cai, Doran, Hao and Nammi as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to map the entries in the codebook in a one-to-one manner at the network node or the base station and transmit the mapping rule to the user equipment such that the user equipment does not have to recalculate the mapping and ensure the mapping is the same on both network device and the client device.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (WO 2017050086 A1, hereinafter “Cai”) in view of Doron et al. (US 20110069773 A1, hereinafter “Doron”), in view of Hao et al. (US 20200145075 A1, hereinafter “Hao”), in view of Nammi et al. (US 20160301455 A1, hereinafter “Nammi”) and in view of Kim et al. (US 20080232503 A1, hereinafter “Kim”).
Regarding claim 25 and 26:
Cai in view of Doron, in view of Hao and in view of Nammi fails to explicitly teach that the matrix is obtained from a predefined codebook that that is stored in both the transmitter.
However, Kim teaches a variable codebook for MIMO system, wherein a similar variable size codebook stored (memory 48) at the receiver can be stored at the transmitter (memory 21) as well so that the selection of any precoding matrix or matrices at one end match the other at the other end  and determine which of the precoding matrices is the most appropriate for (Kim [0010], [0015], [0024], [0035]).
Therefore, taking the teachings of Cai Doron, Hao, Nammi and Kim as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to store the same codebook on both sides, in order to match the same selected precoding matrix uses to encode the signal with the one at the receiving end to efficiently decode the receive data signal. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        August 29, 2022